Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
Amendments received on 04/07/2021 have been fully considered.
The amendments fail to overcome the rejections under 35 USC § 102 and 103. The limitations provided are found to be taught by the prior art of record as provided in further detail in the following Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al., US 2016/0162276 A1, hereinafter “Peng”.
claim 1, Peng teaches a method for monitoring touchscreen events (3) of a handheld device (¶ 38-39) (6), wherein a monitoring application (1) is provided (¶ 38, note the detecting process is such a monitoring application), at least one touchscreen event (3) on a display screen (61) of said handheld device (6) is detected by means of said monitoring application (1) (fig. 7-8, ¶ 39, 44, 47, elements 703 or 803), wherein said at least one touchscreen event (3) is directed to a foreground application (2) (¶ 38-39, fig. 7, note that an active app or foreground application is determined in step 702 and the touch events are detected on such an app in step 703), event data (4) is generated for said at least one touchscreen event (3) by means of said monitoring application (1), wherein said event data (4) comprises a time stamp (41) of said at least one touchscreen event (3) and an identification (42) of said foreground application (2) (fig. 8, 803, ¶ 47; note that per ¶ 39, context data includes an identification of the foreground or active app), said event data (4) is stored by means of said monitoring application (1) (¶ 47 sending the data to servers is storing such data by the monitoring application), wherein the position of the monitoring application in the architecture of hardware and software components of the handheld device is downstream of an operating system queue of the handheld device and upstream of the foreground application in the application layer (see fig. 4, ¶ 29-31, wherein the accessibility manager which is the monitoring application is downstream of the kernel layer which per ¶ 29 is a standard component of an operating system (Android TM), and upstream from the app layer 406; also see such a foreground application such as the active app per ¶ 38-39) in a serial arrangement of the operating queue, the monitoring application and the foreground (note that the monitoring application 420 is in the firmware layer 404 which is serially arranged downstream of the operating system layer which is connected to the touch sensor hardware per fig. 3, element 310, ¶ 29), such that the touchscreen events are first intercepted by the monitoring application and then delivered from the monitoring application to the foreground application, thereby providing accurate and high resolution time stamp data (per ¶ 31 element 420 performs elements of fig. 7-8 and per fig. 7, element 703, screen touch information is received. As such, element 420 first intercepts the touchscreen events and then sends such information to the foreground application).

Regarding claim 6, Peng teaches that the event data (4) further comprises spatial coordinates of said at least one touchscreen event (3) on said display screen (61) of said handheld device (6) (¶ 47, also see fig. 6, ¶ 34-36), a parameter indicating whether a pop-up keypad is displayed on said display screen (61) of said handheld device (6), and/or the number of pixels activated by means of said at least one touchscreen event (3).

Regarding claim 7, Peng teaches at least one button event is detected by means of said at least one monitoring application (1) (see home button 624, fig. 6, ¶ 34-36), and wherein event data (4) comprising a time stamp (41) of said at least one button event is generated and stored by means of said monitoring application (1) (¶ 47; note that the time stamp is generated for any touch event including the button event).

claim 11, Peng teaches that the method is used to collect data for analyzing a behavior of at least one subject (data is used to analyze whether a user or subject is inputting information correctly, ¶ 42, fig. 7, element 720).

Regarding claim 15, Peng teaches a computer program product for monitoring touchscreen events, the computer program product comprising a non-transitory computer-readable storage medium having program code embodied therewith, the program code executable by at least one hardware processor to execute the method according to claim 1, after the computer program is loaded, installed or executed on the computer (¶ 57, also see the rejection of claim 1 above which is applicable to this claim accordingly).

Regarding claim 18, Peng teaches that said at least one button event is at least one home button event or at least one on-off switch event (see home button 624, fig. 6, ¶ 34-36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of non-patent literature titled “Monitor Screen Touch Event in Android” published on 11/09/2014 on the website http://jhshi.me/2014/11/09/monitor-screen-touch-event-in-andoird/indext.html, hereinafter “NPL”.
	Regarding claim 2, Peng does not teach that the monitoring application (1) comprises an invisible window (64) comprising a window area (A) on said display screen (61) of said handheld device (6), wherein touchscreen events (3) within and outside said window area (A) are detected by means of said monitoring application (1).
	NPL, however, teaches such limitations in pages 1 and 2 wherein an invisible window is created (note pixelformat is set to transparent), wherein touchscreen events within and outside said window area are detected by means of said monitoring (FLAG_WATCH_OUTSIDE_TOUCH enables the window to capture all touch events within and outside the window, see page 2 first paragraph).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and NPL. Peng teaches monitoring of touch events by a user on a user interface and NPL further teaches the details for such monitoring. As such, one would have been motivated to make such a combination in order to properly monitor the touch events.

	Regarding claim 3, Peng does not teach that said window area (A) has a size of 400 pixels or less.
	NPL, however, teaches such a limitation in last paragraph of page 1 wherein the size of the window is 1x1 pixel.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and NPL. Peng teaches monitoring of touch events by a user on a user interface and NPL further teaches the details for such monitoring. As such, one would have been motivated to make such a combination in order to properly monitor the touch events.

	Regarding claim 16, Peng does not teach that said window area has a size of 100 pixels or less.
	NPL, however, teaches such a limitation in last paragraph of page 1 wherein the size of the window is 1x1 pixel.
.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Sereno et al., US 2014/0249447 A1, hereinafter “Sereno”.
	Regarding claim 5, Peng does not teach that the time stamp (41) comprises a temporal resolution that is smaller than 15 ms.
	Sereno, however, teaches in ¶ 54 a temporal resolution of 0.2 ms for detecting touch events.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Sereno. Peng teaches detection of touch events using a touch screen. Sereno further teaches that the latency of detecting such touch events may be significantly reduced by increasing the temporal resolution of such touch detections. As such, one would have been motivated to make such a combination in order to capture the touch events more accurately.

	Regarding claim 17, Peng Peng does not teach that the time stamp (41) comprises a temporal resolution that is smaller than 5 ms.
	Sereno, however, teaches in ¶ 54 a temporal resolution of 0.2 ms for detecting touch events.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Teller et al., US 2006/0122474 A1, hereinafter “Teller”.
	Regarding claim 8, Peng does not teach that the event data is stored in a cache memory of said handheld device.
	Teller, however, teaches the use of cache memory for such event data in ¶ 62.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Teller. Peng teaches a communication between the device and a server and Teller further teaches storing similar data on a cache memory on the device in order to reduce the traffic or the communication required between the server (main memory device) and the handheld device, motivating one of ordinary skill in the art to make such a combination.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Teller, as applied above, and further in view of Iida et al., US 2013/0332651 A1, hereinafter “Iida”.
Regarding claim 9, Peng and Teller do not specifically teach that a screen-off-event is detected by means of said monitoring application (1), and wherein said event data (4) in said cache memory (5) is stored in a permanent memory following detection of said screen-off-event.
	Iida teaches in ¶ 7 that when a system shut off is detected the data on a cache memory is saved in a permanent or non-volatile memory.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Teller, as applied above, further with the teachings of Iida. Peng and Teller teach transferring of data between different storage devices such as a local or cache memory and a remote, permanent memory such as a server. Iida further teaches that when a power shut off is detected the data is moved from a volatile cache memory (which would otherwise lose the data) to a permanent memory. In the display device of Peng, when the display is turned off the user no longer interacts with the device. As such, one would have been motivated to make such a combination in order to transfer the data during a screen shut off event which is a type of system shut off, thereby preventing the data on the cache memory to be lost; or in order to avoid the need to provide power to the volatile cache memory during a time in which no interactions are made to the device, thereby reducing the power consumption of the device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Chou et al., US Patent 5,832,283, hereinafter “Chou”.
Regarding claim 10, Peng does not teach that a reboot event of said handheld device (6) is detected, and wherein said monitoring application (1) is automatically started following said reboot event.
	Chou, however, teaches monitoring the power and processing levels of a device (see fig. 1, col. 6, lines 11-30), and automatically restarting the applications that are programmed to run on startup or after a reboot event (col. 23, lines 51-67).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Chou. One would have been motivated to make such a combination in order to ensure that the monitoring application is restarted automatically thereby relieving the user from manually starting the monitoring application and also in order to ensure that all touch events are captured from the very beginning of the system boot-up.

Claims 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng, in view of Mollicone et al., US 2012/0221895 A1, hereinafter “Mollicone”.
	Regarding claim 12, Peng does not teach that said analyzed behavior comprises at least one fast activity, wherein said fast activity occurs at a timescale of less than 1s.
	Mollicone teaches in fig. 3A, ¶ 40-42 analyzing a user’s behavior into fast and slow activity levels. Mollicone teaches that a fast response is between 120-250 ms and a slow response is between 250-500 ms. Note, however, that such ranges are taught to be user configurable. Further note that the “lapse response” may also be viewed as a slow response.


	Regarding claim 13, Peng does not teach that said analyzed behavior comprises at least one slow activity, wherein said slow activity occurs at a timescale of more than 1s.
	Mollicone teaches in fig. 3A, ¶ 40-42 analyzing a user’s behavior into fast and slow activity levels. Mollicone teaches that a fast response is between 120-250 ms and a slow response is between 250-500 ms. Note, however, that such ranges are taught to be user configurable. Further note that the “lapse response” may also be viewed as a slow response.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Mollicone. While Peng teaches detecting a user’s behavior such as the touching sequence speed 

	Regarding claim 14, Peng does not teach that said analyzed behavior comprises at least one fast activity and at least one slow activity, wherein said fast activity occurs at a timescale of less than 1 s, and wherein said slow activity occurs at a timescale of more than 1 s.
	Mollicone teaches in fig. 3A, ¶ 40-42 analyzing a user’s behavior into fast and slow activity levels. Mollicone teaches that a fast response is between 120-250 ms and a slow response is between 250-500 ms. Note, however, that such ranges are taught to be user configurable. Further note that the “lapse response” may also be viewed as a slow response.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Mollicone. While Peng teaches detecting a user’s behavior such as the touching sequence speed as provided in ¶ 40, Mollicone further teaches categorizing such touch responses into slow and fast behaviors. As such, one would have been motivated to make such a 

	Regarding claim 19, Peng does not teach that said fast activity occurs at a timescale of less than 100 ms.
	Mollicone teaches in fig. 3A, ¶ 40-42 analyzing a user’s behavior into fast and slow activity levels. Mollicone teaches that a fast response is between 120-250 ms and a slow response is between 250-500 ms. Note, however, that such ranges are taught to be user configurable. Further note that the “lapse response” may also be viewed as a slow response.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Mollicone. While Peng teaches detecting a user’s behavior such as the touching sequence speed as provided in ¶ 40, Mollicone further teaches categorizing such touch responses into slow and fast behaviors. As such, one would have been motivated to make such a combination in order to further determine a behavior of the user while interacting with a device such as that of Peng. For example, as taught by Mollicone in ¶ 45, a user may be determined to be distracted or suffer from fatigue. Also, note that since Mollicone teaches the timings to be user configurable, it would have been obvious to one of 

	Regarding claim 20, Peng does not teach that said slow activity occurs at a timescale of more than 1 h.
	Mollicone teaches in fig. 3A, ¶ 40-42 analyzing a user’s behavior into fast and slow activity levels. Mollicone teaches that a fast response is between 120-250 ms and a slow response is between 250-500 ms. Note, however, that such ranges are taught to be user configurable. Further note that the “lapse response” may also be viewed as a slow response.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Peng and Mollicone. While Peng teaches detecting a user’s behavior such as the touching sequence speed as provided in ¶ 40, Mollicone further teaches categorizing such touch responses into slow and fast behaviors. As such, one would have been motivated to make such a combination in order to further determine a behavior of the user while interacting with a device such as that of Peng. For example, as taught by Mollicone in ¶ 45, a user may be determined to be distracted or suffer from fatigue. Also, note that since Mollicone teaches the timings to be user configurable, it would have been obvious to one of ordinary skill to set the timescales to any desired amount such as milliseconds, seconds, hours, etc.
Response to Arguments
Arguments received on 04/07/2021 have been fully considered and have not been found persuasive. The claim has been amended to recite: “wherein the position of the monitoring application (1) in the architecture of hardware and software components of the handheld device (6) is downstream of an operating system queue of the handheld device (6) and upstream of the foreground application (2) in the application layer in a serial arrangement of the operating system queue”. Accordingly, the applicant asserts that Peng does not disclose that the monitoring application is in the application layer. The Office respectfully disagrees, however. The language of the claim is not clear on such a matter. In fact, the language of the claim as amended provides that the foreground application is in the application layer which is taught by Peng. The Office recommends clarifying the language of the claim in order to specifically recite the desired limitation. 
Furthermore, the applicant asserts that the accessibility manager of Peng is not in a serial arrangement. However, as clearly disclosed in fig. 4, the accessibility manager is in a firmware layer which is serially arranged between the application layer and the operating system queue. As such, based on the broadest reasonable interpretation of serial arrangement, such a limitation is taught by Peng.
As a final note, it is provided that although the accessibility manager is taught to be in a firmware layer, it is clear that this layer includes programs or applications which perform various functions. As such, the firmware software layer of Peng may be interpreted to be an application layer. As such, even assuming that the claim language is clarified to recite that the monitoring application is in the application layer, Peng teaches such a limitation. The Office recommends including limitations which provide specific connections (such as orders in connections and the timings related to each layer as provided in fig. 3 of the instant application).
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEPEHR AZARI/Primary Examiner, Art Unit 2621